Title: To Alexander Hamilton from Louis Le Guen, [25 January 1800]
From: Guen, Louis Le
To: Hamilton, Alexander


[Albany, January 25, 1800]
Cher Général
Je Suis passée deux fois Sans avoir Le Bonheur de vous rencontrer. N’ay pas ettée Plus heureux chés Le Lieutent. Gouverneur d’ou vous ettiée Sortie, Ce qui me decide a vous Laisser Sous Cette Envelope Les 3 Lettres dont jetais porteur. Madame Hamilton ma chargée de vous dire de Sa part mille choses agréables, autant de la part de Madame church, Mlles. Church et Schuyler &c, &c.
Recevés Je Vous prie Le Nouvel assurance de mon respectueux attachement et devouement
cher Gener⟨al⟩   Votre tres Obt. Serviteur

L. Le Guen
Samdey 8 hres. du Soir


